  Case: 4:19-cv-00183-MTS Doc. #: 66 Filed: 09/24/20 Page: 1 of 1 PageID #: 676


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
LAKENIA MAHDI,                                     )
                                                   )
         Plaintiff,                                )
                                                   )
    v.                                             )      No. 4:19-cv-00183-MTS
                                                   )
JULIAN L. BUSH, et al.,                            )
                                                   )
         Defendants.                               )
                                                   )
                                           JUDGMENT

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff’s First

Amended Complaint is DISMISSED without prejudice, each party to bear his, her, or its own cost.

         Dated this 24th day of September, 2020.




                                                       MATTHEW T. SCHELP
                                                       UNITED STATES DISTRICT JUDGE
